People v Rivas (2017 NY Slip Op 05466)





People v Rivas


2017 NY Slip Op 05466


Decided on July 5, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 5, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
CHERYL E. CHAMBERS
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2015-01299
 (Ind. No. 862/13)

[*1]The People of the State of New York, respondent, 
vRicardo Rivas, appellant.


Lynn W. L. Fahey, New York, NY (Paul Skip Laisure of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Christopher Blira-Koessler of counsel; Marina Kosmetatos on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County (LoPresto, J.), imposed January 14, 2015, upon his plea of guilty, on the ground that the sentence was excessive.	ORDERED that the sentence is affirmed.
We agree with the defendant that the purported waiver of his right to appeal was invalid (see People v Guarchaj, 122 AD3d 878; People v Pelaez, 100 AD3d 803).
However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., CHAMBERS, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court